Citation Nr: 1019642	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an allowance for an automobile and 
adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to 
February 1971, and from June 1971 to November 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence that the Veteran has, due to service-connected 
disability, the loss, or permanent loss of use, of one or 
both feet; the loss or permanent loss of use of one or both 
hands; or permanent impairment of vision in both eyes, 
resulting in (1) central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or, (2) central 
visual acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends 
an angular distance no greater than twenty degrees in the 
better eye.  

2.  There has been no demonstration by competent clinical 
evidence that the Veteran has service-connected ankylosis of 
one or both knees, or one or both hips.

3.  There has been no demonstration by competent clinical 
evidence that the Veteran has permanent and total service-
connected disability that produces (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an allowance for an 
automobile and adaptive equipment or for adaptive equipment 
only have not been met.  38 U.S.C.A. §§ 3902, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(a), 3.808, 
4.63 (2009).

2.  The criteria for specially adapted housing assistance 
have not been met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by letters sent 
to the appellant in December 2004 and March 2005 that fully 
addressed all necessary notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate each claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims are being denied, and hence no rating or effective 
date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and VA examination reports, and a 
Rehabilitation Technology/Independent Living Evaluation was 
done for VA.  The Veteran has submitted numerous statements. 

The Veteran was provided VA orthopedic and diabetes mellitus 
examinations in July 2005 and May 2007, the reports of which 
provide findings relevant to the current claims.  He was not 
provided a VA examination specifically for the current 
claims.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
factors for consideration include whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the medical evidence of record, as discussed 
below, reflects that the Veteran does not satisfy the 
criteria for either claimed benefit.  Thus, there is 
sufficient competent medical evidence of record to make a 
decision on the claims.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
March 2008 correspondence, the Veteran's representative 
stated that the Veteran had been unable to attend a prior 
scheduled VA hearing and wished to have his case sent 
directly to the Board, implying that he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Turning to the relevant law, necessary automobile adaptive 
equipment will be made where a Veteran who, due to a service-
connected disability, has: (i) the loss, or permanent loss of 
use, of one or both feet; (ii) the loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision in both eyes, resulting in (1) central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or, (2) central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted 
to such an extent that the widest diameter of the visual 
field subtends an angular distance no greater than twenty 
degrees in the better eye.  38 U.S.C.A. § 3902; 38 C.F.R. 
§ 3.808.  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808.  

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to service-
connected compensation for permanent and total disability due 
to (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) the loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809 (2009).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

In considering whether a veteran is entitled to assistance in 
acquiring specially adapted housing, it should be noted that 
only the disabilities for which service connection is 
currently in effect may be taken into consideration in 
reaching a decision on the veteran's claim.  See Kilpatrick 
v. Principi, 16 Vet. App. 1, 6 (2002); Kilpatrick v. 
Principi, 327 F.3d 1375, 1381-82 (Fed. Cir. 2003) (holding 
that, despite the language of section 1151 that appeared to 
limit its scope to compensation under chapters 11 and 13 of 
title 38, certain housing benefits under 38 U.S.C.A. § 2101 
were available to a veteran injured in a VA hospital).

The Veteran is service-connected for PTSD with related 
depressive symptoms, evaluated as 100 percent disabling; 
chronic low back pain with scoliosis and degenerative joint 
disease of the lumbar spine, evaluated as 40 percent 
disabling; status-post right radial nerve injury (dominant 
extremity), evaluated as 30 percent disabling; bilateral high 
frequency hearing loss, evaluated as 20 percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent 
disabling; peripheral neuropathy, left lower extremity 
associated with diabetes mellitus, type II, evaluated as 20 
percent; right knee chondromalacia with osteoarthritis, 
evaluated as 10 percent disabling; left knee chondromalacia 
with osteoarthritis, evaluated as 10 percent disabling; right 
ankle traumatic arthritis, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; left ankle 
traumatic arthritis, evaluated as 10 percent disabling; 
peripheral neuropathy, right lower extremity associated with 
diabetes mellitus, type II, evaluated as 10 percent 
disabling; residuals of right humerus fracture (dominant 
extremity), evaluated as noncompensable; residuals of left 
elbow injury (non-dominant extremity), evaluated as 
noncompensable; residuals of fracture to right little finger 
metacarpal (dominant extremity), evaluated as noncompensable; 
defective visual acuity, evaluated as noncompensable; history 
of kidney stones, evaluated as noncompensable; erectile 
dysfunction associated with diabetes mellitus, type II, 
evaluated as noncompensable; and renal dysfunction associated 
with diabetes mellitus, type II, evaluated as noncompensable.

The Veteran has submitted numerous written statements to VA 
in general support of his claims.  The Veteran does not 
specifically contend that he meets any of the criteria for an 
automobile and adaptive equipment or for adaptive equipment 
only, or for specially adapted housing.  Rather, he states 
that his current vehicle is too light to carry his scooter 
and thus he needs a new van.  He also states that his house 
has three steps at each door.  The doors are narrow and he 
cannot lift the scooter into his house.  He had not used it 
since picking it up from VA.  See Veteran's August 2005 
statement.  

The Board has carefully reviewed the entire evidence of 
record.  This includes the report of the November 2004 
Rehabilitation Technology/Independent Living Evaluation 
conducted for VA, the July 2005 VA orthopedic examination 
report, the May 2007 VA orthopedic examination report; the 
May 2007 VA diabetes mellitus examination report, the October 
2007 VA skin examination report, and VA outpatient treatment 
records.  

Based on a thorough review of this record, the Board finds 
that the preponderance of the evidence is against each of the 
Veteran's claims.  In this regard, the evidence does show 
that the Veteran has some limitations in mobility.  However, 
the evidence does not show, and indeed the Veteran does not 
contend, that he satisfies any of the specific criteria for 
either benefit.  

The Board acknowledges that the November 2004 Rehabilitation 
Technology/Independent Living Evaluation observes that the 
Veteran used leg-knee braces for ambulation and a cane for 
balance.  He had problems with his right and left knees and 
had fallen many times.  The Veteran was presently able to 
drive short distances, and lived in a one-story ranch with a 
12-inch rise to the front door.  He was definitely at risk 
for falling and would benefit from grab bars mounted in the 
bedroom and bathroom and the utilization of shower 
modifications.  He was a good candidate for a scooter which 
would help him in both the home and the community by greatly 
reducing the chance for falls, increasing his endurance and 
allowing him to get out more often.  

A December 2005 VA outpatient treatment report notes that the 
Veteran was wearing bilateral knee braces and using his cane 
for walking.  He was in no acute distress.  The provider 
advised the Veteran to continue wearing knees braces and 
using a cane and scooter.  The provider observed that a lift 
had been ordered for getting the Veteran's scooter in and out 
of the van.  

Nevertheless, these records simply do not demonstrate that 
the Veteran's service-connected disabilities result in the 
permanent loss of use of one or both feet, the permanent loss 
of use of one or both hands, or ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808. 

Similarly, these reports fail to demonstrate that, due to 
service connected disability, the Veteran has loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or loss of use of 
one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.

In this regard, while these records do show that the Veteran 
used a cane and knee braces, they do not show that he 
required regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods might be possible.  38 
C.F.R. § 3.809.

The remainder of the evidence also shows that the Veteran 
does not meet the criteria for either claimed benefit.  A 
July 2005 VA orthopedic examination observes that he could 
walk more than 1/4 mile.  His gait had poor propulsion, and 
required the use of a cane.  

During the May 2007 VA orthopedic examination, the Veteran 
stated he had pain in the knees anteriorly and in the ankles 
if he walked more than 200 feet.  He denied knee locking and 
giving way when walking.  He also denied ankle locking, 
giving way and instability.  He used a cane all the time and 
a scooter if he had to walk farther than the mailbox, which 
was 200 feet away.  He wore knee sleeve braces daily and no 
ankle braces.  

The examiner observed that the Veteran presented to the 
clinic area in a scooter.  He used the cane when he came out 
of the scooter and parked it in the hallway.  He was quickly 
ambulatory into the examination room without assistance.  
Shoe wear was even and he was able to fully toe walk and 
briefly heel walk.  When walking in the hall and examination 
room, the Veteran's walking seemed more limited by his 
breathing than his joint issues.  

A July 2007 VA outpatient medical report provides that the 
Veteran arrived for measurement of shoes on a motorized cart.  
However, the report also describes the Veteran as 
independently ambulatory.  

The Board is aware of the Veteran's own assertions in support 
of his claim.  However, these contentions do not specifically 
address the criteria required for either benefit.  Moreover, 
to the extent that the Veteran can testify as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his contentions are outweighed by the medical evidence, as 
discussed above, which shows that he simply does not meet the 
criteria set forth at 38 C.F.R. § 3.808.  

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to an allowance for an automobile and 
adaptive equipment or for adaptive equipment only, or to 
specially adapted housing assistance.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an allowance for an automobile and adaptive 
equipment or for adaptive equipment only is denied.

Entitlement to specially adapted housing assistance is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


